DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-33 were originally filed February 19, 2021.
	The preliminary amendment received February 19, 2021 canceled claims 1-33 and added new claims 34-51.
	Claims 34-51 are currently pending and under consideration.
Election/Restrictions
	Upon further consideration, the species requirement is withdrawn.
Priority
	The present application is a CON of 15/868,272 filed January 11, 2018 (now U.S. Patent 10,925,931) which is a CON of 15/241,412 filed August 19, 2016 (now U.S. Patent 9,901,623) which claims the benefit of 62/210,469 filed August 27, 2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2021 is being considered by the examiner, in part (see the crossed out citation which is missing information).
Drawings
	No drawings are present.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

	See page 10.

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Claim Objections
Claim 51 is objected to because of the following informalities: insertion of the pH is suggested to clarify that the claim is not broadening the scope of any limitation in independent claim 34.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed pharmaceutical composition. For example, it is unclear how the functional limitations of the claims are altering the pharmaceutical composition. The specification discloses specific formulations with specific components at specific concentrations/amounts (see page 41+) that have stability at 4°C and 30°C. It is unclear if the functional limitations are requiring a specific formulation (e.g. components and concentration/amounts). It is also unclear which of the formulations in the specification the claims should be limited to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-51 are rejected under 35 U.S.C. 103 as being unpatentable over Pohl et al. U.S. Patent Application Publication 2014/0357554 published December 4, 2014; Roden et al. U.S. Patent Application Publication 2009/0054473 published February 26, 2009; and Kodra et al. U.S. Patent Application Publication 2012/0035104 published February 9, 2012.
For present claims 34-51, Pohl et al. teach compositions comprising insulin including insulin lispro (concentration between 100-500 U/ml), citrate (concentration range of 9.37x10-4M-9.37x10-2M), a preservative including m-cresol (concentration 0.75-6 mg/ml), zinc (two zinc atoms within the hexamer), MgCl2 (concentration between about 0.1-10 mg/ml), and glycerol (concentration 1-35 mg/ml) with a physiological pH of between 6.8 and 7.8 (please refer to the entire specification particularly the abstract; paragraphs 3, 6, 7, 11, 12, 37, 40-49, 52, 56-76, 79, 81, 85-88, 90, 93-95, 98-100, 103; Example 4). Pohl et al. teach alternatives to utilizing EDTA (please refer to the entire specification particularly paragraph 79).
However, Pohl et al. does not teach treprostinil.
For present claims 34-51, Roden et al. teach compositions comprising insulin including insulin lispro and treprostinil (please refer to the entire specification particularly paragraphs 392, 400, 521, 529, 534, 665, 685). Regarding the specific dosage of treprostinil utilized in the prior art, please refer to Wade et al. U.S. Patent Application Publication 2005/0165111 published July 28, 2005 utilizing treprostinil for injection at dosages of 0.5 g to 250 mg per day per kg body weight and infusions of 0.5 ng to 1 g per kg body weight per minute (please refer to the entire specification particularly paragraphs 34, 53, 76, 84, 92).
However, Pohl et al. does not specifically teach the amount of zinc besides 2 atoms per hexamer.
For present claims 34-36 and 41-59, Kodra et al. teach compositions comprising insulin, zinc wherein 2-4 zinc ions can be bound to each insulin hexamer, citrate, preservative including m-cresol (0.1-20 mg/ml), and glycerol (1-50 mg/ml) (please refer to the entire specification particularly paragraphs 117, 141-146).
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
	"Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
	The claims would have been obvious because a particular known technique (e.g. altering concentrations of a pharmaceutical composition, formulating a stable pharmaceutical composition by varying components and concentrations) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 34-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,925,931. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of U.S. Patent No. 10,925,931 are drawn to pharmaceutical compositions comprising insulin lispro at 100-200 U/ml, citrate at 5-25 mM, treprostinil at 0.04-20 g/ml, zinc at 0.2-2 mM, m-cresol at 3.15 mg/ml; MgCl2 at 5 mM, glycerol at 12 mg/ml, pH of 7-7.8 at room temperature, and without EDTA, vasodilatory agents, or oligosaccharides.

Claims 34-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,901,623. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of U.S. Patent No. 9,901,623 are drawn to pharmaceutical compositions comprising insulin lispro at 100-300 U/ml, citrate at 5-25 mM, treprostinil at 0.04-20 g/ml, zinc at 0.2-2 mM, m-cresol at 2.5-3.8 mg/ml; MgCl2 at 5 mM, glycerol at 1-15 mg/ml, and a pH of 7-7.8 at room temperature.

Claims 34-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,172,922 and Pohl et al. U.S. Patent Application Publication 2014/0357554 published December 4, 2014. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of U.S. Patent No. 10,172,922 are drawn to pharmaceutical compositions comprising insulin lispro at 100-200 U/ml, citrate at 5-25 mM, treprostinil at 0.01-30 M, zinc at 0.00525-0.131 mg/ml, m-cresol at 2.5-3.8 mg/ml, glycerol at 5-20 mg/ml, and a pH of 7-7.8 at room temperature.
	U.S. Patent No. 10,172,922 does not specifically teach MgCl2.
For present claims 34-51, Pohl et al. teach compositions comprising insulin including insulin lispro (concentration between 100-500 U/ml), citrate (concentration range of 9.37x10-4M-9.37x10-2M), a preservative including m-cresol (concentration 0.75-6 mg/ml), zinc (two zinc atoms within the hexamer), MgCl2 (concentration between about 0.1-10 mg/ml), and glycerol (concentration 1-35 mg/ml) with a physiological pH of between 6.8 and 7.8 (please refer to the entire specification particularly the abstract; paragraphs 3, 6, 7, 11, 12, 37, 40-49, 52, 56-76, 79, 81, 85-88, 90, 93-95, 98-100, 103; Example 4). Pohl et al. teach alternatives to utilizing EDTA (please refer to the entire specification particularly paragraph 79).
	The claims would have been obvious because a particular known technique (e.g. altering concentrations of a pharmaceutical composition, formulating a stable pharmaceutical composition by varying components and concentrations, adding MgCl2 to insulin lispro compositions) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 34-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,439,952 and Pohl et al. U.S. Patent Application Publication 2014/0357554 published December 4, 2014. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of U.S. Patent No. 9,439.952 are drawn to pharmaceutical compositions comprising insulin lispro at 40-500 U/ml, citrate at 5-25 mM, treprostinil at 0.05-26 M, zinc at 0.00525-0.131 mg/ml, m-cresol at 2.5-3.8 mg/ml, glycerol, and a pH of 7-7.8.
	U.S. Patent No. 9,439,952 does not specifically teach MgCl2.
For present claims 34-51, Pohl et al. teach compositions comprising insulin including insulin lispro (concentration between 100-500 U/ml), citrate (concentration range of 9.37x10-4M-9.37x10-2M), a preservative including m-cresol (concentration 0.75-6 mg/ml), zinc (two zinc atoms within the hexamer), MgCl2 (concentration between about 0.1-10 mg/ml), and glycerol (concentration 1-35 mg/ml) with a physiological pH of between 6.8 and 7.8 (please refer to the entire specification particularly the abstract; paragraphs 3, 6, 7, 11, 12, 37, 40-49, 52, 56-76, 79, 81, 85-88, 90, 93-95, 98-100, 103; Example 4). Pohl et al. teach alternatives to utilizing EDTA (please refer to the entire specification particularly paragraph 79).
	The claims would have been obvious because a particular known technique (e.g. altering concentrations of a pharmaceutical composition, formulating a stable pharmaceutical composition by varying components and concentrations, adding MgCl2 to insulin lispro compositions) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 34-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,993,555 in view of Pohl et al. U.S. Patent Application Publication 2014/0357554 published December 4, 2014 and Roden et al. U.S. Patent Application Publication 2009/0054473 published February 26, 2009.
U.S. Patent No. 9,993,555 claims a pharmaceutical composition comprising insulin lispro at 100-200 IU/ml, citrate at 15-35 mM, zinc at 0.2-0.8 mM, m-cresol at 2.5-3.8 mg/ml, and MgCl2 at 5 mM without EDTA, vasodilatory agents, or oligosaccharides.
However, U.S. Patent No. 9,993,555 does not claim glycerol or treprostinil.
For present claims 34-51, Pohl et al. teach compositions comprising insulin including insulin lispro (concentration between 100-500 U/ml), citrate (concentration range of 9.37x10-4M-9.37x10-2M), a preservative including m-cresol (concentration 0.75-6 mg/ml), zinc (two zinc atoms within the hexamer), MgCl2 (concentration between about 0.1-10 mg/ml), and glycerol (concentration 1-35 mg/ml) with a physiological pH of between 6.8 and 7.8 (please refer to the entire specification particularly the abstract; paragraphs 3, 6, 7, 11, 12, 37, 40-49, 52, 56-76, 79, 81, 85-88, 90, 93-95, 98-100, 103; Example 4). Pohl et al. teach alternatives to utilizing EDTA (please refer to the entire specification particularly paragraph 79).
For present claims 34-51, Roden et al. teach compositions comprising insulin including insulin lispro and treprostinil (please refer to the entire specification particularly paragraphs 392, 400, 521, 529, 534, 665, 685). Regarding the specific dosage of treprostinil utilized in the prior art, please refer to Wade et al. U.S. Patent Application Publication 2005/0165111 published July 28, 2005 utilizing treprostinil for injection at dosages of 0.5 g to 250 mg per day per kg body weight and infusions of 0.5 ng to 1 g per kg body weight per minute (please refer to the entire specification particularly paragraphs 34, 53, 76, 84, 92).
	The claims would have been obvious because a particular known technique (e.g. altering concentrations of a pharmaceutical composition, formulating a stable pharmaceutical composition by varying components and concentrations, adding glycerol to insulin lispro compositions, adding treprostinil to insulin compositions) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claims 34-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,207,384 in view of Pohl et al. U.S. Patent Application Publication 2014/0357554 published December 4, 2014 and Roden et al. U.S. Patent Application Publication 2009/0054473 published February 26, 2009.
U.S. Patent No. 11,207,384 claims a pharmaceutical composition comprising insulin lispro at 40-500 IU/ml, zinc at 0.2-5 mM, glycerol, and m-cresol without EDTA or saccharide multimers.
However, U.S. Patent No. 11,207,384 does not claim citrate, MgCl2, or treprostinil.
For present claims 34-51, Pohl et al. teach compositions comprising insulin including insulin lispro (concentration between 100-500 U/ml), citrate (concentration range of 9.37x10-4M-9.37x10-2M), a preservative including m-cresol (concentration 0.75-6 mg/ml), zinc (two zinc atoms within the hexamer), MgCl2 (concentration between about 0.1-10 mg/ml), and glycerol (concentration 1-35 mg/ml) with a physiological pH of between 6.8 and 7.8 (please refer to the entire specification particularly the abstract; paragraphs 3, 6, 7, 11, 12, 37, 40-49, 52, 56-76, 79, 81, 85-88, 90, 93-95, 98-100, 103; Example 4). Pohl et al. teach alternatives to utilizing EDTA (please refer to the entire specification particularly paragraph 79).
For present claims 34-51, Roden et al. teach compositions comprising insulin including insulin lispro and treprostinil (please refer to the entire specification particularly paragraphs 392, 400, 521, 529, 534, 665, 685). Regarding the specific dosage of treprostinil utilized in the prior art, please refer to Wade et al. U.S. Patent Application Publication 2005/0165111 published July 28, 2005 utilizing treprostinil for injection at dosages of 0.5 g to 250 mg per day per kg body weight and infusions of 0.5 ng to 1 g per kg body weight per minute (please refer to the entire specification particularly paragraphs 34, 53, 76, 84, 92).
	The claims would have been obvious because a particular known technique (e.g. altering concentrations of a pharmaceutical composition, formulating a stable pharmaceutical composition by varying components and concentrations, adding citrate and/or MgCl2 to insulin lispro compositions, adding treprostinil to insulin compositions) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 34-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,123,406 in view of Roden et al. U.S. Patent Application Publication 2009/0054473 published February 26, 2009.
U.S. Patent No. 11,123,406 claims pharmaceutical compositions comprising insulin lispro at 100-200 U/ml, citrate at 15-35 mM, zinc at 0.3-1.1 mM, MgCl2 at 1-15 mM, m-cresol at 2.5-3.8 mg/ml, pH of 7-7.8 and no EDTA, vasodilatory agent, or oligosaccharide. 
However, U.S. Patent No. 11,123,406 does not teach treprostinil.
For present claims 34-51, Roden et al. teach compositions comprising insulin including insulin lispro and treprostinil (please refer to the entire specification particularly paragraphs 392, 400, 521, 529, 534, 665, 685). Regarding the specific dosage of treprostinil utilized in the prior art, please refer to Wade et al. U.S. Patent Application Publication 2005/0165111 published July 28, 2005 utilizing treprostinil for injection at dosages of 0.5 g to 250 mg per day per kg body weight and infusions of 0.5 ng to 1 g per kg body weight per minute (please refer to the entire specification particularly paragraphs 34, 53, 76, 84, 92).
	The claims would have been obvious because a particular known technique (e.g. altering concentrations of a pharmaceutical composition, formulating a stable pharmaceutical composition by varying components and concentrations, adding treprostinil to insulin compositions) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658